Exhibit 10.7

 

October 7, 2007

 

Personal and Confidential

 

John F. Michitsch

2604 Golf Island Road

Ellicott City, MD  21042

 

Re:

Designation of Eligibility for Retention and Severance under the

 

AAI Corporation Change in Control Retention and Severance Plan

 

Dear John:

 

We are pleased to inform you that AAI Corporation (the “Company”) has selected
you to be eligible to receive a Retention Payment and Severance Benefits,
described below, under the AAI Corporation Change in Control Retention and
Severance Plan (the “Plan”). All terms and conditions for payment of these
benefits are described in this letter agreement and the Plan (copy enclosed).
The Severance Benefits provided under the Plan are in lieu of any payments
and/or benefits provided under any severance or termination arrangement, plan,
policy or practice of the Company and its affiliates. Since this letter
agreement and the Plan memorialize your right to receive a Retention Payment and
Severance Benefits (assuming all conditions are satisfied), we encourage you to
retain these materials with your other important papers.

 

I.              Retention Payment Under the Plan.

 

(a)           Amount of Retention Payment.

 

If you have been continuously employed by the Company or any affiliate from
September 1, 2007 (the Plan’s effective date) until December 31, 2008 (“Payment
Date”), the Company will pay you a Retention Payment in a lump sum, less
applicable taxes, in an amount equal to (A÷36)xB, where:

 

•      (A) equals your maximum cash award at 1X target under the Company’s Long
Term Incentive Plan (“LTIP”); and

 

•      (B) equals the number of full and partial months (prorated on the basis
of days in the applicable partial month) between the date of the Change in
Control and the Payment Date.

 

--------------------------------------------------------------------------------


 

The Retention Payment will be paid to you in a single sum cash payment within 15
days after the Payment Date.

 

Except as described below, you must be employed by the Company to receive your
Retention Payment.

 

(b)           Impact of Separation from Service Prior to Payment Date.

 

If, after a Change in Control but prior to the Payment Date, you incur a
Separation from Service with the Company, either without Cause or by you for
Good Reason, you will still be entitled to receive the Retention Payment, as
described below. If your Separation from Service is due to “Disability” (as
defined in the Company’s long-term disability plan), you will still be eligible
to receive your Retention Payment but it will be offset (reduced), to the extent
not otherwise offset against any other amounts owed to you, by amounts payable
to you under the Company’s short or long-term disability plans. However, you
will not be entitled to receive a Retention Payment under the Plan if your
Separation from Service is: (i) for Cause, (ii) by you without Good Reason, or
(iii) on account of your death.

 

If you are a “Specified Employee,” i.e., one of the top 50 “officers” (which is
broadly defined) of the Company and its affiliates having annual compensation in
excess of $145,000 for 2007 or as adjusted thereafter, payment of your Retention
Payment will be delayed for six months after the date of your Separation from
Service unless your separation is due to Disability. As soon as administratively
feasible following the end of the delay period, the Retention Payment will be
paid to you in a single sum cash payment.

 

If you are not a Specified Employee (or you are a Specified Employee and your
separation is due to Disability), the delay period will not apply to you, and
your Retention Payment will be paid to you in a single sum cash payment within
ten days after your Separation from Service.

 

II.            Severance Benefits Under the Plan.

 

(a)           Severance Benefits.

 

If, within 24 months following a Change in Control, you incur a Separation from
Service with the Company, either without Cause or by you for Good Reason, you
will be entitled to receive the Severance Benefits described below. If your
Separation from Service is due to “Disability” (as defined in the Company’s
long-term disability plan), you will still be eligible for Severance Benefits
but your severance will be offset (reduced) ), to the extent not otherwise
offset against any other amounts owed to you, by amounts payable to you under
the Company’s short or long-term disability plans. You will not be entitled to
Severance Benefits under the Plan if your Separation from Service is: (i) for
Cause, (ii) by you without Good Reason, or (iii) on account of your death.

 

2

--------------------------------------------------------------------------------


 

Your Severance Benefits will consist of the following:

 

•      Severance Payment:  You will receive a lump sum Severance Payment equal
to your Base Salary in effect immediately prior to your separation for twelve
months, less applicable taxes; and

 

•      Continued Health Coverage at Active Employee Rates:  Subject to your
timely election of continuation coverage under the Consolidated Budget Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), and your continued co-payment
of required premiums at the same coverage level and cost to you as if you were
an active employee of the Company (excluding, for purposes of calculating cost,
your ability to pay premiums with pre-tax dollars), continued participation in
the Company’s group medical and dental (to the extent permitted under applicable
law and the terms of such plan) at the Company’s expense for twelve months,
provided that you are eligible and remain eligible for COBRA coverage, and if
you obtain other employment that offers health benefits, such continuation of
coverage by the Company shall immediately cease.

 

Payment of your Severance Benefits is conditioned on your execution (and
non-revocation) of an Agreement and Release (as provided in Section 8.1 of the
Plan).

 

Severance Benefits payable under the Plan supersede all other severance payable
to you by the Company under any plan, policy or arrangement, including an
approved, executed agreement with the Company or any affiliate that has not
expired as of the date of your termination (“Individual Severance Agreement”).
In order to be eligible to receive Severance Benefits under the Plan, you must
consent (by signing this agreement in the space provided on the last page of
this letter agreement) to the foregoing waiver of any and all severance
otherwise payable to you under your Individual Severance Agreement upon your
Separation from Service on or after a Change in Control, as described in this
letter agreement and the Plan.

 

(b)           Timing for Severance Payment.

 

If you are a “Specified Employee,” i.e., one of the top 50 “officers” (which is
broadly defined) of the Company and its affiliates having annual compensation in
excess of $145,000 for 2007 or as adjusted thereafter, your Severance Payment
will not be paid until the date that is six months after the date of your
Separation from Service unless your separation is due to Disability. Following
this delay period, the Severance Payment will be paid in a single sum cash
payment as soon as administratively feasible. If your severance is payable in
installments, your first payment will consist of the regular installment amount
plus all of the payments that were not permitted to be paid to you during the
delay period.

 

If you are not a Specified Employee (or you are a Specified Employee and your
separation is due to Disability), the delay period will not apply to you, and
your Severance Payment will be paid in a single sum cash payment within 10 days
after the date of your Separation from Service.

 

3

--------------------------------------------------------------------------------


 

III.           Other Important Terms.

 

The Company is extending participation in the Plan to only selected employees.
For this reason, we ask and you agree that you will keep the terms of the Plan
and this letter agreement completely confidential.

 

This letter agreement is not an employment agreement or guarantee of continued
employment by the Company. In addition, the agreement is personal to you: you
may not assign this agreement or the benefits provided by it to anyone.

 

This letter agreement may not be amended, except in a writing signed by you and
the Company. This letter agreement will be construed and enforced in accordance
with the laws of the State of Maryland (without regard to the principles of
conflicts of law).

 

You are hereby advised by the Company to consult your own legal counsel and/or
your own personal financial or tax advisors before signing this letter
agreement. By signing below, you acknowledge that you have carefully read this
letter agreement in its entirety; that you have had an adequate opportunity to
consider it and to consult with any advisors of your choice about it; that you
understand the terms of this letter agreement and their significance; that you
knowingly and voluntarily assent to all the terms and conditions contained in
this agreement, including but not limited to the waiver of any and all severance
payable to you under your Individual Severance Agreement upon a Separation from
Service on or after a Change in Control, as described herein; and that you are
signing this letter agreement voluntarily and of your own free will.

 

4

--------------------------------------------------------------------------------


 

Please indicate your agreement to the terms of this letter by signing it in the
space provided below and returning a hard copy to me confidentially. Please do
not hesitate to contact me if you have any questions.

 

 

 

Very truly yours

 

 

 

AAI CORPORATION

 

 

 

By:

/s/ Anna-Maria G. Palmer

 

 

Name:  Anna-Maria G. Palmer

 

Title:  Vice President, Human Resources

 

 

The undersigned accepts the above letter agreement and agrees that it contains
the entire agreement of the parties relating to the subject matter hereof, and
supersedes in its entirety any and all prior agreements, understandings, offers
or representations relating to the subject matter hereof, whether oral or
written, and that there are no other terms, express or implied.

 

Accepted and Agreed:

 

 

/s/ John F. Michitsch

 

John F. Michitsch

 

Dated: October 7, 2007

 

5

--------------------------------------------------------------------------------